UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7043



ALFRED RAY STROUPE, III,

                                              Petitioner - Appellant,

          versus


LARRY W. JARVIS, Warden of Bland Correctional
Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-cv-00150-JCT)


Submitted: October 31, 2006                 Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Ray Stroupe, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alfred Ray Stroupe, III seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2000) motion as

untimely.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Stroupe has not

made the requisite showing.     Accordingly, we deny his motion for a

certificate of appealability and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -